Case 1:19-cv-02060 Document1 Filed 07/11/19 Page 1 of 16

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

STELLA D. COULSTON,
Individually and as Personal Representative of
the Estate of Walter E. Coulston, Jr.

511 Malcolm Road

Vienna, Virginia 22180

and

WALTER COULSTON, SR.
511 Malcolm Road
Vienna, Virginia 22180

Plaintiffs, Case No.

V.

WASHINGTON METROPOLITAN

AREA TRANSIT AUTHORITY
600 Fifth Street, N.W.
Washington, D.C. 20001

Serve: Patricia Lee, Esquire

General Counsel, WMATA
600 Fifth Street, N.W.
Washington, D.C. 20001
and
JOHN DOE

600 Fifth Street, N.W.
Washington, D.C. 20001

Serve: Patricia Lee, Esquire
General Counsel, WMATA
600 Fifth Street, N.W.
Washington, D.C. 20001

and

JOHN DOE 2
600 Fifth Street, N.W.
Washington, D.C. 20001

me”! oe ee ee” heme Smee ee ame ee ee ee ee Tee ee ee ee Se Smee” me me Nem” me me Ste mee” mee ame me “meee meee meee me em meee” ee
Case 1:19-cv-02060 Document1 Filed 07/11/19 Page 2 of 16

Serve: Patricia Lee, Esquire
General Counsel, WMATA
600 Fifth Street, N.W.
Washington, D.C. 20001

Se a a a a

Defendants.

COMPLAINT AND JURY DEMAND
(Wrongful Death: Negligence and Negligence Per Se)

COMES NOW Plaintiffs Stella Coulston, individually and in her capacity as personal and
legal representative of the Estate of Walter Coulston, Jr. and Walter Coulston, Sr., by and
through their attorney Karl J. Protil, Jr., and Shulman, Rogers, Gandal, Pordy & Ecker, P.A., and
hereby sues Defendants, Washington Metropolitan Area Transit Authority (“WMATA”), John
Doe, and John Doe 2, and states as follows:

JURISDICTION AND VENUE

1. Jurisdiction in this Court is founded on the Washington Metropolitan Area Transit
Authority Compact (the ““Compact”), which establishes original jurisdiction in this Court over
WMATA matters pursuant to the Compact, Art. III § 4 and Art. XVI § 81, adopted in the District
of Columbia Code at § 9-1107.10.

2. Venue in this action properly lies in the United States District Court for the
District of Columbia pursuant to 28 U.S.C. § 1391, insofar as the Defendant WMATA is located
in this federal judicial district and routinely carries on business in the District of Columbia

PARTIES

3. At all times relevant hereto, Decedent, fifty-seven (57) year old Walter Coulston,
Jr. (hereinafter “Decedent”, “Mr. Coulston’”), was an adult resident of Vienna, Virginia.

4, At all times relevant hereto, and at the present, Stella Coulston (“Plaintiff,” “Ms.
Coulston”) was, and is, an adult resident of Vienna, Virginia, residing at 511 Malcolm Road,

Vienna, Virginia 22180. She is the natural mother of Mr. Coulston.
Case 1:19-cv-02060 Document1 Filed 07/11/19 Page 3 of 16

5, Ms. Coulston brings this action individually and in her capacity as the personal
and legal representative of the Estate of Walter Coulston, Jr. having been appointed by the
Circuit Court of Fairfax County, Virginia on November 2, 2017 (Fiduciary Number FI-2017-
0002056).

6. At all times relevant hereto, and at the present, Plaintiff Walter Coulston, Sr. (“Sr.
Coulston”) was and is an adult resident of Vienna, Virginia, residing at 511 Malcolm Road,
Vienna, Virginia 22180. He is the natural father of decedent, Walter Coulston.

7. Mr. Coulston is survived by statutory beneficiaries, his mother, father, and adult
daughter, Monique Wesley, of Fredericksburg, Virginia.

8. Defendant WMATA (hereinafter “Defendant” or “WMATA”), created effective
February 20, 1967, is an interstate compact agency and, by the terms of its enabling legislation,
is an agency and instrumentality of the District of Columbia, State of Maryland, and
Commonwealth of Virginia.

9. Upon information and belief, and at all relevant times hereto, WMATA was the
owner and operator of the Virginia Square Metro Station located at 3600 Fairfax Drive,
Arlington, Virginia 22201 (hereinafter “the Metro Station”).

10. Upon information and belief, the Metro Station was being managed, monitored,
overseen, and run by WMATA employee station manager, John Doe. At all times relevant
hereto, John Doe was acting within the scope of his employment and/or agency with WMATA,
and WMATA is vicariously liable for all of his acts of negligence committed within the scope of
his employment.

11. Upon information and belief, and at all times relevant hereto, WMATA was the

owner and operator of all Metrorail trains that were being operated on July 13, 2017, including
Case 1:19-cv-02060 Document1 Filed 07/11/19 Page 4 of 16

Metrorail train #(first number unknown)173, that was being operated on the Orange Line and/or
Silver Line (hereinafter “the Metrorail Train”).

12. Atall times relevant hereto, John Doe was an adult employee, agent, servant
and/or ostensible agent of WMATA. John Doe was acting within the scope of his employment
with WMATA in his position of Station Manager, and was responsible for the management and
operation of the Metro Station on July 13, 2017 at the time of the incidents complained of that
are the subject of this litigation. WMATA is vicariously liable for all of his acts of negligence
that were committed within the scope of his employment.

13. At all times relevant hereto, John Doe 2 was an adult employee, agent, servant
and/or ostensible agent of WMATA. John Doe 2 was acting within the scope of his employment
with WMATA in his position as Metrorail Train Operator, and was responsible for the operation
of the Metrorail Train on July 2017, at the time of the incidents complained of that are the
subject of this litigation. WMATA is vicariously liable for all of his acts of negligence that were
committed within the scope of his employment.

FACTS

14, Mr. Coulston had a history of mental illness and depression.

15, During the evening of July 13, 2017, Mr. Coulston exited Metro train #7004 at the
Metro Station and stepped onto the westbound platform.

16. | Mr. Coulston did not leave the platform to exit the station, rather he remained on
the platform. He was the only person present on the west bound platform at the Metro Station.

17. For approximately 8 minutes, 41 seconds, Mr. Coulston wandered around the

westbound platform. He was the only passenger on the platform.
Case 1:19-cv-02060 Document1 Filed 07/11/19 Page 5 of 16

18. After approximately 4 minutes, 19 seconds on the platform, Mr. Coulston walked
across the platform and stood very close to the edge of the platform, looking down at the train
tracks below.

19. Mr. Coulston then sat on the edge of the platform with his legs dangling into the
train track path. He remained sitting on the edge of the platform for approximately 20 seconds.

20. | Mr. Coulston walked back across the platform to the paparet — a protective wall
that runs along the outside edge of the platform on the opposite side from where the trains arrive.
He leaned over the paparet looking down at the drop below and remained there for
approximately 36 seconds.

21. Mr. Coulston then walked back across the platform and again sat down on the
edge of the platform. He slid down and dropped into the train pathway and onto the train tracks.

22. Mr. Coulston laid down on the train track.

23. Mr. Coulston was on the tracks for approximately 2 minutes, 16 seconds.

24. After Mr. Coulston had been on the tracks for approximately 2 minutes, 16
seconds, Metro train (Train Number _ 173) arrived in the station.

25. | Mr. Coulston sat up as incoming Metro Train #_173 approached the westbound
platform to the Metro Station.

26. John Doe 2 did not stop the train and struck Mr. Coulston on the tracks, killing
him.

27. Mr. Coulston was on the platform acting suspiciously for approximately 8
minutes, 41 seconds prior to lowering himself into the train pathway and onto the train tracks.

28. | Mr. Coulston was on the train tracks for approximately 2 minutes, 16 seconds

prior to being struck by the Metrorail Train.
Case 1:19-cv-02060 Document1 Filed 07/11/19 Page 6 of 16

29. The entire 11 minute, 17 second incident was observed, observable, and recorded
on the Metro Station’s security and surveillance video.

30. The safety and surveillance video was broadcast in the station manager’s kiosk,
and was to be monitored at all times by John Doe, station manager on duty at the time.

31. The safety and surveillance video was broadcast in the Railway Operation
Command Center (““ROCC”), and was to be monitored at all times.

32.  Atno time while Mr. Coulston was present on the westbound platform of the
Metro station, did an employee or agent of WMATA, including John Doe, make any attempt to
assist or speak to Mr. Coulston, or to intervene when Mr. Coulston entered the train tracks.

33. John Doe made no attempt to notify the WMATA ROCC of Mr. Coulston’s
presence on the train tracks in order to stop any incoming train so that Mr. Coulston could be
safely removed from the tracks.

34.  Atno time while Mr. Coulston was present on the westbound platform of the
Metro Station or on the train tracks did John Doe appear on the westbound platform to
investigate Mr. Coulston’s strange behavior or intervene and remove him from the train tracks
and out of the path of oncoming Metrorail trains.

35.  Atall times relevant hereto, prior to his being struck by the train, Mr. Coulston
was easily visible on the surveillance video, which was to be monitored at all times by John Doe,
or other employee and/or agent of WMATA, and to anyone who would have been present on the
platform during the time Mr. Coulston was on the platform and down in the train tracks.

36.  Atno time did John Doe 2 attempt to stop the Metrorail Train to avoid striking
and running over Mr. Coulston.

37.  Asadirect and proximate result of John Doe’s aforesaid negligence, for which

WMATA is liable, Mr. Coulston was able to access and enter the westbound train track of the
Case 1:19-cv-02060 Document1 Filed 07/11/19 Page 7 of 16

Metro Station and remain on the train track in the path of oncoming Metrorail trains resulting in
his being hit by a Metrorail Train and killed.

38. Asadirect and proximate result of John Doe 2’s aforesaid negligence, for which
WMATA is liable, Mr. Coulston was struck and killed by the Metrorail Train operated by John
Doe 2.

COUNT I
(Wrongful Death: Washington Area Metropolitan Transit Authority)

39, The allegations contained in the preceding paragraphs are incorporated by
reference as if fully set forth herein.

40. All acts and omissions of Defendant’s agent, servant, and/or employee, John Doe,
were carried out within the scope of his employment and/or agency with WMATA (while
performing a proprietary function as an employee of WMATA), rendering WMATA legally and
statutorily liable.

41, All acts and omissions of Defendant’s agent, servant, and/or employee, John Doe
2, were carried out within the scope of his employment and/or agency with WMATA (while
performing a proprietary function as an employee of WMATA), rendering WMATA legally and
statutorily liable.

42. Defendant, through its agent, servant, and/or employee, John Doe, owed a duty of
care to Mr. Coulston to oversee, operate, manage and maintain the Metro Station with the degree
of care and skill that a reasonably competent station manager would have exercised under similar
circumstances, and to comply with all applicable Safety Rules and Procedures and SOPs.

43, Defendant, through its agent, servant, and/or employee, John Doe 2, owed a duty
of care to Mr. Coulston to operate the Metrorail Train in a safe and prudent manner and with the

degree of care and skill that a reasonably competent train operator would have exercised under
Case 1:19-cv-02060 Document1 Filed 07/11/19 Page 8 of 16

similar circumstances, and to comply with all applicable Safety Rules and Procedures and SOPs
while operating the Metrorail Train.

44, At all relevant hereto, John Doe was required to comply with WMATA’s
“Metrorail Safety Rules and Procedures Handbook,” dated September 3, 2010 “WMATA
SRPHs”).

45, At all relevant hereto, WMATA SOP 25.4, entitled “Responsibilities” states at
WMATA SOP 25.4.4 “Station Managers shall be responsible for following all sections of this
SOP.”

46.  Atall times relevant hereto, WMATA SOP 25.5.1.1 required that “Station
Managers, observing or being notified of a person falling to the track, shall notify the ROCC
immediately, by dialing zero on the telephone in the kiosk or by radio, and request the removal
of third rail power on the affected track.”

47. At all times relevant hereto, WMATA SOP 25,5.1.2 required that “The Station
Manager shall give to the ROCC the following information: 25.51.2.1 Involved track number.
25.25.2.2 Name of Station.”

48. __ At all times relevant hereto, WMATA SOP 25.5.1.2 required that “The ROCC
Supervisor shall instruct all Train Operators approaching the area to stop their trains.”

49, At all times relevant hereto, WMATA SOP 25.5.3 required that John Doe, as
station manager, “The Station Manager shall go immediately to the end of the platform where a
train would enter the station on the track involved and be prepared to flag any trains approaching
to a stop.”

50. At all times relevant hereto, John Doe 2, was required to comply with WMATA’s
“Metrorail Safety Rules and Procedures Handbook,” dated September 3, 2010 (“WMATA

SRPHs”).
Case 1:19-cv-02060 Document1 Filed 07/11/19 Page 9 of 16

51. At all times relevant hereto, Section 3 of WMATA SRPH entitled “Operating
Rules” required at Section 3.87 “Rail vehicle shall maintain a constant lookout in the direction in
which their vehicles are moving. When rail operators observe persons on the roadway, they
shall: a. Sound mainline horn to warn those people of the vehicle’s approach. If personnel do not
physically clear the roadway and appropriate acknowledgment of the horn signal is not received,
the vehicle shall be brought to an immediate stop and the train operator shall contact the Rail
Operations Command Center (ROCC) and await their instructions before moving the train.
Train Operators shall report all near misses to ROCC.”

52. At all times relevant hereto, Section 3.91 of WMATA’s Metrorail Safety Rules
and Procedures Handbook required that “... Train Operators shall activate the emergency stop
pushbutton (mushroom) any time a train must be stopped to prevent a collision with any object
or, when the train fails to respond to a call for normal baking from the Master Controller...."Rail
vehicle operators shall maintain a constant lookout in the direction in which their vehicles are
moving. When rail operators observe persons on the roadway, they shall: a. Sound mainline
horn to warn those people of the vehicle’s approach. If personnel did not physically clear the
roadway and appropriately acknowledgement of the horn signal is not received, the vehicle shall
be brought to immediate stop and the train operator shall contact Rail Operations Control Center
(ROCC) and await their instructions before moving the train....”

53. Defendant, WMATA, acting through its agent, servant, and/or employee, John
Doe, breached the aforesaid duties of care, breached the applicable standards of care, and was
negligent and/or negligent per se in the following ways, inter alia:

(a) Failure to ensure the safety of its visitor and passenger, Mr. Coulston, in the
Metro Station;

(b) Failure to pay full time and attention to the operation of the Metro Station;

(c) Failure to properly monitor the Metro Station;
Case 1:19-cv-02060 Documenti1 Filed 07/11/19 Page 10 of 16

(d)
(e)
(f)
(g)

(h)

Gj)

(k)
(I)

(m)
(n)
(0)

(p)
(q)

(r)
(s)

and

(t)
54.

Failure to keep a proper lookout while in the Station Manager kiosk;
Failure to properly inspect the Metro Station;
Failure to properly monitor security surveillance video;

Failure to recognize that Mr. Coulston was on the train tracks on July 13, 2017 at
the Metro Station;

Failure to take steps to ensure the safety of Mr. Coulston;
Failure to notify ROCC that Mr. Coulston was on the tracks of the Metro Station;

Failure to properly monitor the surveillance video of the platform in the Metro
Station;

Failure to notify ROCC if the Station Manager kiosk was left unattended;
Allowing Mr. Coulston, because of his diminished mental capacity, to access and
enter the train tracks, and remain on the train tracks for an extended period of time
without any interventions being taken to safeguard him or to notify ROCC of his
presence on the tracks;

Failure to take steps to stop incoming Metrorail trains from entering the station;

Failure to stop the Metrorail train from operating and striking Mr. Coulston;

Failure to pay full time and attention when operating the Metrorail Train on July
13, 2017;

Failure to activate the emergency stop pushbutton prior to striking Mr. Coulston;

Failure to adhere to the above-described WMATA SOPs, which reflect the
applicable standards of care;

Failure to comply with all applicable WMATA Safety Rules and Procedures;

Failure to comply with all applicable WMATA Standard Operating Procedures;

Otherwise failing to take steps to avoid injury to Mr. Coulston.

Mr. Coulston’s death was a direct and proximate result of the aforesaid

negligence of Defendant’s agent, servant and/or employee John Doe and John Doe 2.

10
Case 1:19-cv-02060 Document1 Filed 07/11/19 Page 11 of 16

55. Asadirect and proximate result of the negligence of John Doe and John Doe 2,
for which WMATA is liable, Mr. Coulston sustained extreme physical and emotional pain and
suffering and serious injury resulting in his death.

56. As a direct and proximate result of the negligence of John Doe and John Does 2,
for which WMATA is liable, the Estate of Walter Coulston, acting through its Personal
Representative seeks all allowable damages pursuant to the Wrongful Death Act.

WHEREFORE, Plaintiff, Stella Coulston, Personal Representative of the Estate of Walter
Coulston, and Walter Coulston, Sr., pray for judgment against Defendants Washington Area
Metropolitan Transit Authority, John Doe, and John Doe 2, in the amount of Twenty-Five
Million Dollars ($25,000,000.00), plus all costs and post-judgment interest at the legal rate of ten
percent (10%) per annum from the date of the judgment.

COUNT II
(Wrongful Death: John Doe)

57. The allegations contained in the preceding paragraphs are incorporated by
reference as if fully set forth herein.

58. Defendant, John Doe, owed a duty of care to Mr. Coulston to oversee, operate,
manage and maintain the Metro Station with the degree of care and skill that a reasonably
competent station manager would have exercised under similar circumstances, and to comply
with all applicable Safety Rules and Procedures and SOPs.

59.  Atall times relevant hereto, John Doe was required to comply with WMATA’s
“Metrorail Safety Rules and Procedures Handbook,” dated September 3, 2010 (“WMATA
SRPHs”).

60. At all times relevant hereto, WMATA SOP 25.4, entitled “Responsibilities” states
at WMATA SOP 25.4.4 “Station Managers shall be responsible for following all sections of this

SOP.”

1]
Case 1:19-cv-02060 Document1 Filed 07/11/19 Page 12 of 16

61. At all times relevant hereto, WMATA SOP 25.5.1.1 required that “Station
Managers, observing or being notified of a person falling to the track, shall notify the ROCC
immediately, by dialing zero on the telephone in the kiosk or by radio, and request the removal
of third rail power on the affected track.”

62. Atall times relevant hereto, WMATA SOP 25.5.1.2 required that “The Station
Manager shall give to the ROCC the following information: 25.51.2.1 Involved track number.
25.25,.2.2 Name of Station.”

63. Atall times relevant hereto, WMATA SOP 25.5.1.2 required that “The ROCC
Supervisor shall instruct all Train Operators approaching the area to stop their trains.”

64. At all times relevant hereto, WMATA SOP 25.5.3 required that John Doe, as
station manager, “The Station Manager shall go immediately to the end of the platform where a
train would enter the station on the track involved and be prepared to flag any trains approaching
to a stop.”

65. Defendant, John Doe, breached the aforesaid duties of care, breached the
applicable standards of care, and was negligent and/or negligent per se in the following ways,
inter alia:

(a) Failure to ensure the safety of visitor and passenger, Mr. Coulston, in the
Metro Station;

(b) Failure to pay full time and attention to the operation of the Metro Station;
(c) Failure to properly monitor the Metro Station;

(d) Failure to keep a proper lookout while in the Station Manager kiosk;

(e) Failure to properly inspect the Metro Station;

(f) Failure to properly monitor security surveillance video;

(g) Failure to recognize that Mr. Coulston was on the train tracks on July 13, 2017 at
the Metro Station;

12
Case 1:19-cv-02060 Documenti1 Filed 07/11/19 Page 13 of 16

(h) Failure to take steps to ensure the safety of Mr. Coulston;
(ii) Failure to notify ROCC that Mr. Coulston was on the tracks of the Metro Station;

(Gj) Failure to properly monitor the surveillance video of the platform in the Metro
Station;

(k) Failure to notify ROCC if the Station Manager kiosk was left unattended;

(1) Allowing Mr. Coulston, because of his diminished mental capacity, to access and
enter the train tracks, and remain on the train tracks for an extended period of time
without any interventions being taken to safeguard him or to notify ROCC of his
presence on the tracks;

(m) Failure to take steps to stop incoming Metrorail trains from entering the station;

(n) Failure to stop the Metrorail train from operating and striking Mr. Coulston;

(0) Failure to adhere to the above-described WMATA SOPs, which reflect the
applicable standards of care;

(p) Failure to comply with all applicable WMATA Safety Rules and Procedures;

(q) Failure to comply with all applicable WMATA Standard Operating Procedures;
and

(r) Otherwise failing to take steps to avoid injury to Mr. Coulston.

66. Mr. Coulston’s death was a direct and proximate result of the aforesaid
negligence of Defendant John Doe.

67. Asadirect and proximate result of the negligence of John Doe, Mr. Coulston
sustained extreme physical and emotional pain and suffering and serious injury resulting in his
death.

68. As a direct and proximate result of the negligence of John Doe, the Estate of
Walter Coulston, acting through its Personal Representative seeks all allowable damages
pursuant to the Wrongful Death Act.

WHEREFORE, Plaintiff, Stella Coulston, Personal Representative of the Estate of Walter

Coulston, and Walter Coulston, Sr., pray for judgment against Defendants Washington Area

13
Case 1:19-cv-02060 Document1 Filed 07/11/19 Page 14 of 16

Metropolitan Transit Authority, John Doe, and John Doe 2, in the amount of Twenty-Five
Million Dollars ($25,000,000.00), plus all costs and post-judgment interest at the legal rate of ten
percent (10%) per annum from the date of the judgment.

COUNT Ii
(Wrongful Death: John Doe 2)

69, The allegations contained in the preceding paragraphs are incorporated by
reference as if fully set forth herein.

70. Defendant, John Doe 2, owed a duty of care to Mr. Coulston to operate the
Metrorail Train in a safe and prudent manner and with the degree of care and skill that a
reasonably competent train operator would have exercised under similar circumstances, and to
comply with all applicable Safety Rules and Procedures and SOPs while operating the Metrorail
Train.

71.‘ At all times relevant hereto, John Doe 2, was required to comply with WMATA’s
“Metrorail Safety Rules and Procedures Handbook,” dated September 3, 2010 “(WMATA
SRPHs”).

72. At all times relevant hereto, Section 3 of WMATA SRPH entitled “Operating
Rules” required at Section 3.87 “Rail vehicle shall maintain a constant lookout in the direction in
which their vehicles are moving. When rail operators observe persons on the roadway, they
shall: a. Sound mainline horn to warn those people of the vehicle’s approach. If personnel do not
physically clear the roadway and appropriate acknowledgment of the horn signal is not received,
the vehicle shall be brought to an immediate stop and the train operator shall contact the Rail
Operations Command Center (ROCC) and await their instructions before moving the train.

Train Operators shall report all near misses to ROCC.”
73.  Atall times relevant hereto, Section 3.91 of WMATA’s Metrorail Safety Rules

and Procedures Handbook required that “... Train Operators shall activate the emergency stop

14
Case 1:19-cv-02060 Document1 Filed 07/11/19 Page 15 of 16

pushbutton (mushroom) any time a train must be stopped to prevent a collision with any object
or, when the train fails to respond to a call for normal baking from the Master Controller...."Rail
vehicle operators shall maintain a constant lookout in the direction in which their vehicles are
moving. When rail operators observe persons on the roadway, they shall: a. Sound mainline
horn to warn those people of the vehicle’s approach. If personnel did not physically clear the
roadway and appropriately acknowledgement of the horn signal is not received, the vehicle shall
be brought to immediate stop and the train operator shall contact Rail Operations Control Center

(ROCC) and await their instructions before moving the train....”

74, Defendant, John Doe 2, breached the aforesaid duties of care, breached the
applicable standards of care, and was negligent and/or negligent per se in the following ways,
inter alia:

(a) Failure to ensure the safety of its visitor and passenger, Mr. Coulston, in the
Metro Station;

(b) Failure to stop the Metrorail train from operating and striking Mr. Coulston;

(c) Failure to pay full time and attention when operating the Metrorail Train on July
13, 2017;

(d) Failure to activate the emergency stop pushbutton prior to striking Mr. Coulston;

(e) Failure to adhere to the above-described WMATA SOPs, which reflect the
applicable standards of care;

(f) Failure to comply with all applicable WMATA Safety Rules and Procedures;

(g) Failure to comply with all applicable WMATA Standard Operating Procedures;
and

(h) Otherwise failing to take steps to avoid injury to Mr. Coulston.
75, Mr. Coulston’s death was a direct and proximate result of the aforesaid

negligence of Defendant’s agent, servant and/or employee John Doe and John Doe 2.

15
Case 1:19-cv-02060 Documenti1 Filed 07/11/19 Page 16 of 16

76. | Asadirect and proximate result of the negligence of John Doe and John Doe 2,
for which WMATA is liable, Mr. Coulston sustained extreme physical and emotional pain and
suffering and serious injury resulting in his death.

77. | Asadirect and proximate result of the negligence of John Doe and John Does 2,
for which WMATA is liable, the Estate of Walter Coulston, acting through its Personal
Representative seeks all allowable damages pursuant to the Wrongful Death Act.

WHEREFORE, Plaintiff, Stella Coulston, Personal Representative of the Estate of Walter
Coulston, and Walter Coulston, Sr., pray for judgment against Defendants Washington Area
Metropolitan Transit Authority, John Doe, and John Doe 2, in the amount of Twenty-Five
Million Dollars ($25,000,000.00), plus all costs and post-judgment interest at the legal rate of ten
percent (10%) per annum from the date of the judgment.

Respectfully submitted,

SHULMAN, ROGERS, GANDAL,
PORDY & ECKER, P.A.

Karl J. Protil, Jr. (DC Bar #447934)
12505 Park Potomac Avenue

6" Floor

Potomac, Maryland 20854

Tel: (301) 230-5200

Fax: (301) 230-2891
kprotil(@shulmanrogers.com

 

 

JURY TRIAL REQUESTED

 

Plaintiffs, by counsel, respectfully request a trial by jury on all issues.

Karl J. Protil, Jr.

16
